Title: Lambert Wickes to the American Commissioners, 28 June 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
St. Mallo June 28th. 1777.
This will inform you of my Safe Arrival at this Port Yesterday, in Company with Captain Samuel Nicholson of the Sloop Dolphin. We parted from Capt. Johnston the day before Yesterday a little to the East of Ushant. Now for the History of our late Cruize. We Sail’d in Company with Captains Johnston and Nicholson from St. Nazair May 28th. 1777, the 30th fell in with The Fudrion about 40 leaugues to the West of Bell Isle who Chased us, fired Several Guns at the Lexington, but we got clear of her very Soon, and persued our Course to the No. West in order to proceed round into the North Sea. In our way heither we brought too Several French, Portugeas and Dutch Vessels all of which we let go, as soon as we found who they were. Nothing more happen’d till we Arrived of the No. end of Ireland June 19th when we took two Brigs and two Sloops one of which we Sunk, the other a Small Smuggling Cutter we let go, and the other a Brig from Neury, sent into Port in Ballast. 20th. took the Sloop Jassan from White Haven, bound to Petersburg in Ballast sent her in. 21st. took Scotch Sloop from Prusia bound to Liverpool loaded with Wheat, took a Small Scotch Smugler and Sunk her. 22d took the John and Thomas from Norway bound to Dublin loaded with Deals, the Brig Jenny and Sally from Glasgo bound to Norway in ballast. Sent them forward. 22d took a Brig from Dublin bound to Irwin, Sunk her, took three large Brigs loaded with Coals from Whitehaven, bound to Dublin Sunk them in Sight of that Port, after taking all the people out of them, took the Brig Crawford from Glasgo bound to St. Ubes in Ballast. 23d took the Ship Grace from Jamaica bound to Liverpool Loaded with Sugar, Rum, Cotton and Tobacco and the Brig Peggy from Cork bound to Liverpool loaded with Butter and hides, sent them forward. 24th. At 8 PM, Gave the Brig Crawford to the Prisoners and Sent them forward to White haven. We Stood Down the Irish Channel 25th. took the Sloop John and Peter from Haver de grass bound to Dungarvin in Ballast, gave them their Vessel and let them go. This day we passed between Scilley and the Lands End. 26th. At 4 PM took a Snow from Gibraltar bound to London loaded with Cork, sent her forward at 8 AM, Saw a large Ship off Ushant, Stood for her at 10 AM discovered her to be a large Ship of War standing for us, Bore away and made Sail from her. She Chased us till 9 PM, and Continued fireing at us from 4, till 8 at Night, she was Almost within Musquet Shott, and We escaped by heaving our Guns overboard and lightning the Ship. They pay very little regard to the Laws of Newtrality, as they Chased me and fired, as long as they dare stand in, for fear of runing a Shore. As I shall be under the Necessity of getting the Ship refitted here I hope you will furnish me with a Credit for what Money I want here, as soon as Possible, we Can get Supply’d here with Guns and every thing Necessary on tolerable easey Terms. I am in hopes you’ll soon hear of Captain Johnstons Arrival, as I saw him Clear of the Ship that Chas’d us. I think you had best Sell the Cutter and purchase some other Vessel for Capt. Nicholson, as She is only a pick pocket and will want a heavy repair, if fitted out again for another Cruize. I shall look out and see if there is any Vessel in this port fitt for a Cruizer. If I should find one, will let you know. As I had not the pleasure of knowing Captain Johnston before I could not give him a Caracter Sufficient to his Merrit and Now beg leave to recommend him as a Very brave Active Officer and worthy your Honours utmost Attention. I little tho[ught of?] Reaching St. Mallo, as the ship Fired near 2 H[undred] Shott at us, all of which reached and passed us.
The Prizes is Sent into L’Orient, Nantz, Bilboa or St. Sabastians, or the first port they Can reach. From Gentlemen, Your Most Obedient Humble Servant
Lambt. Wickes
 
Addressed: To / The Honble. Dr. Benja: Franklin / at / Parris
Notation: Capt. Wicks June 28th. 1777
